EXHIBIT NO. 13 McNair, McLemore, Middlebrooks & Co., LLC CERTIFIED PUBLIC ACCOUNTANTS 389 Mulberry Street • Post Office Box One • Macon, GA 31202 Telephone (478) 746-6277 • Facsimile (478) 743-6858 www.mmmcpa.com March 15, 2012 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Colony Bankcorp, Inc. We have audited the accompanying consolidated balance sheets of Colony Bankcorp, Inc. and Subsidiary as of December 31, 2011 and 2010 and the related consolidated statements of operations, comprehensive income (loss), changes in stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Colony Bankcorp, Inc. and Subsidiary as of December 31, 2011 and 2010, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assessment of the effectiveness of Colony Bankcorp, Inc.’s internal control over financial reporting as of December 31, 2011 included under Item 9A, Controls and Procedures, in Colony Bankcorp, Inc.’s Annual Report on Form 10-K and, accordingly, we do not express an opinion thereon. McNAIR, McLEMORE, MIDDLEBROOKS & CO., LLC - 1 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31 ASSETS Cash and Cash Equivalents Cash and Due from Banks $ $ Federal Funds Sold Securities Purchased Under Agreements to Resell - Interest-Bearing Deposits Investment Securities Available for Sale, at Fair Value Held to Maturity, at Cost (Fair Value of $45,635 and $52,941 as of December 31, 2011 and 2010, Respectively) Federal Home Loan Bank Stock, at Cost Loans Allowance for Loan Losses ) ) Unearned Interest and Fees ) ) Premises and Equipment Other Real Estate (Net of Allowance of $1,411,061 and $1,293,174 in 2011 and 2010, Respectively) Other Intangible Assets Other Assets Total Assets $ $ See accompanying notes which are an integral part of these financial statements. - 2 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Noninterest-Bearing $ $ Interest-Bearing Borrowed Money Securities Sold Under Agreements to Repurchase - Subordinated Debentures Other Borrowed Money Other Liabilities Commitments and Contingencies Stockholders’ Equity Preferred Stock, Stated Value $1,000; Authorized 10,000,000 Shares, Issued 28,000 Shares Common Stock, Par Value $1; Authorized 20,000,000 Shares, Issued 8,439,258 and 8,442,958 Shares as of December 31, 2011 and 2010, Respectively Paid-In Capital Retained Earnings Restricted Stock - Unearned Compensation - ) Accumulated Other Comprehensive Income (Loss), Net of Tax ) Total Liabilities and Stockholders’ Equity $ $ See accompanying notes which are an integral part of these financial statements. - 3 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31 Interest Income Loans, Including Fees $ $ $ Federal Funds Sold and Securities Purchased Under Agreements to Resell Deposits with Other Banks Investment Securities U. S. Government Agencies State, County and Municipal Corporate Obligations Dividends on Other Investments Interest Expense Deposits Federal Funds Purchased and Securities Sold Under Agreements to Repurchase Borrowed Money Net Interest Income Provision for Loan Losses Net Interest Income (Loss) After Provision for Loan Losses ) Noninterest Income Service Charges on Deposits Other Service Charges, Commissions and Fees Mortgage Fee Income Securities Gains Gain on Sale of SBA Loans Other Noninterest Expenses Salaries and Employee Benefits Occupancy and Equipment Directors’ Fees Legal and Professional Fees Foreclosed Property FDIC Assessment Goodwill Impairment - - Advertising Software Telephone Other Income (Loss) Before Income Taxes (Benefits) ) Income Taxes (Benefits) ) ) Net Income (Loss) ) Preferred Stock Dividends Net Income (Loss) Available to Common Stockholders $ $ ) $ ) Net Income (Loss) Per Share of Common Stock Basic $ $ ) $ ) Diluted $ $ ) $ ) Cash Dividends Declared Per Share of Common Stock $ $ $ Weighted Average Shares Outstanding $ See accompanying notes which are an integral part of these financial statements. - 4 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE YEARS ENDED DECEMBER 31 Net Income (Loss) $ $ $ ) Other Comprehensive Income, Net of Tax Gains on Securities Arising During the Year Reclassification Adjustment ) ) ) Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects ) ) Comprehensive Income (Loss) $ $ ) $ ) See accompanying notes which are an integral part of these financial statements. - 5 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2011, 2 Preferred Stock Shares Issued Common Stock Paid-In Capital Retained Earnings Restricted Stock - Unearned Compensation Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2008 $
